FILED

NUV 2 l 2013

T E DIS Rl TC URT
UNITEDS AT S T c 0 Cl¢rk,U.S.DIstrlct and

FOR THE DISTRICT OF COLUMBIA bankruptcy courts
Candis O. Ray, )
Plaintiff, §
v. § Civil Action No. /3" 
lack H. Olender, §
Defendant. §

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff s pro se complaint and application
to proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a resident of Hickory, North Carolina, sues lack H. Olender, an attorney in the
District of Columbia, for "Libel and Defamation of Character, causing extreme damage to
Plaintiff." Compl. at l. She seeks $5 million in damages Id. at l4. The complaint stems from
(l) arguments Olender advanced on behalf of his client in defending a case plaintiff had filed in
this Court (Ray v. Kansas Cz`ly Stock Yard Co. ofMafne, No. 187-65), and (2) a "counter suit"
Olender filed on behalf of the owner of the company defendant (Graze v. Ray, No. 73 7-65),
which plaintiff alleges was retaliatory and filed "'to try to force her into dropping her [copyright
infringement] suit.” See Compl. at l-Z & Attachments. lt appears that both cases were filed in
1965 and concluded that year with a settlement. See Ex. 1 (Juclgments); Ex. 2 (Sept. 4, 1965

letter of proposed settlement).

This action fails for two reasons. First, the instant complaint lodged with the Clerk on
October l7, 2013, is barred by the District of Columbia’s one-year statute of limitations
applicable to defamation actions, and plaintiff has not stated a basis for tolling the limitations
period. See D.C. Code § 12-301(4) (right to maintain action "for libel [and] slander" is limited to
one year from accrual)', § 12-302 (person who at time of accrual is under age 18, mentally
incompetent, or imprisoned may bring an action "within the time limited after the disability is
removed"). Second, “the District of Columbia has long recognized an absolute privilege for
statements [as alleged here] made preliminary to, or in the course of, a judicial proceeding, so
long as the statements bear some relation to the proceeding.” Finkelstez'n, Thompson &
Loughran v. Hemispherx Bz`opharma, lnc., 774 A.Zd 332, 338 (D.C. 2()01), overruled on other
grounds by McNair Builders, Inc. v. Tayfor, 3 A.3d 1132 (D.C. 2010); see Arneja v. Gildar, 541
A.Zd 621, 623 (D.C. 1988) ("ln this jurisdiction, an attomey ‘is protected by an absolute
privilege to publish false and defamatory matter of another’ during the course of or preliminary
to ajudicial proceeding, provided the statements bear some relation to the proceeding.") (quoting
Mohler v. Houston, 356 A.Zd 646, 647 (D.C. 1976)) (0ther citation omitted).

Even if plaintiff could somehow overcome the statute of limitations bar, her defamation
claim is barred nonetheless by the judicial proceedings privilege. Hence, this case will be

dismissed. A separate Order accompanies this Memorandum Opinion.

 

Date: October  ,2013